DETAILED ACTION
The applicant’s request for continued examination regarding application number 16/168,377, filed October 23, 2018 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 21, 2022 has been entered.

Response to Amendments
The amendment filed March 21, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/168,377, which include: Amendments to the Claims, and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 1-2, 6, 9-10, 14, 17-18, and 21 have been amended, with Claims 4 and 12 previously cancelled. Claims 1-3, 5-11, and 13-22 remain pending in the application. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant’s Amendments to the Claims have resolved the objections identified in Claims 1-2, 6, 9-10, 14, 17-18, and 21, and therefore the respective claim objections previously set forth in the Final Office Action mailed December 21, 2021 are withdrawn.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant’s Amendments to the Claims have resolved the indefiniteness issues identified in Claims 6, 14, and 21, and therefore the respective §112(b) rejections previously set forth in the Final Office Action mailed December 21, 2021 for Claims 6, 14, and 21 are withdrawn. 

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/168,377, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant’s Remarks for Claims 1-3, 5-11, and 14-20 under 35 U.S.C §103 as being unpatentable over Srinivasa et al., U.S. PGPUB 2006/0106797, published 5/18/2006 [hereafter referred as Srinivasa] in view of Garvey et al., U.S. PGPUB 2017/0249376, published 8/31/2017 [hereafter referred as Garvey], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner has also noted Applicant has amended the claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the relevant sections indicated below. However, Examiner identifies a sub-argument made by the Applicant, which will be addressed in the following paragraphs. 
Regarding Applicant’s Remarks:
“… However, the Office Action analogizes Garvey's "process of chunking of the time series into season sample" with "mapping each respective time stamp to one or more respective encodings of at least one encoding space" and Garvey's "classification to represent seasons in different bit-vectors ... where the two specified bit-vectors used for representing whether an instance is present in a season or not" with "a plurality of encodings including a first encoding and a second encoding." The Office Action highlights bit-vector 530 and 540 in Garvey.
Applicant respectfully submits that bit-vectors 530 and 540 do not represent where the same timestamp occurs in different season-specific formats that have varying duration and/or irregularity. Rather, the same bit-vector format is used for both seasons, giving no indication of where an outlier's timestamp occurs within seasons of varying duration or irregularity. Paragraph 0061-0062 of Garvey state, in part, "A set of bit-vectors classify the instances of the season and include bit-vector 530, which represents a first class for seasonal highs, and bit-vector 540, which represents a second class for seasonal lows ... bit-vectors 530 and 540 may each store 168 bits representing one hour sub-periods within the season" Thus, the bit-vectors represent different classes of the same season and, as such, cannot possibly represent where the same timestamp for the same outlier value occurs within different types of seasons having varying duration and/or irregularity. Therefore, Garvey's bit-vectors cannot be equated with the encodings recited in claim 1, and the cited references fail to teach or disclose performing mapping to such encoding or generating seasonal representations based no such encoding.”
Examiner has considered the above arguments and finds the arguments to be not persuasive. Examiner identifies the following limitation from independent Claim 1 according to the Final Office Action mailed December 21, 2021:
“mapping each respective timestamp of at least a subset of the plurality of timestamps to one or more respective encodings, wherein a particular timestamp of the plurality of timestamps is mapped to a plurality of encodings including a first encoding and a second encoding, wherein the first encoding represents where the particular timestamp occurs within a first type of season and the second encoding represents where the particular timestamp occurs within a second type of season that is different than the first type of season …”
Examiner points out that Applicant’s assertions regarding mapping an outlier timestamp to a season or different types of seasons are directed to Applicant’s newly amended claim limitations that were not presented earlier, which require further examination and re-evaluation of the amended and related original claims, and therefore will not be addressed here. Hence, Examiner will only address the argument based on Applicant’s following assertion: “… bit-vectors 530 and 540 do not represent where the same timestamp occurs in different season-specific formats …”. Examiner points out that MPEP 2145 (VI) indicates that “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”. Examiner also cites the guidelines in MPEP 2111.01(II) which caution against importing written description into a claim limitation that is broader than the cited embodiment: "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.". Under its broadest reasonable interpretation, the above identified limitation from the Final Office Action broadly recites an association involving a plurality of timestamps, where a particular timestamp of the plurality of timestamps is associated with a plurality of encodings, and where the term “encoding” broadly recites a representation where each particular timestamp (of a plurality of timestamps) is represented, such that the first encoding (representing the plurality of timestamps including the particular timestamp) represents a “first type of season” and a second encoding (representing the same plurality of timestamps including the particular timestamp) represents a “second type of season”. The terms “first type of season” and “second type of season” are interpreted in light of Applicant’s specification [0038], which defines “season type” as seasonal high vs. seasonal lows, or dense data vs. sparse data characterizing a particular “season space”, where the “season space” defines the periodic time intervals of a particular length/duration: “… the process for generating a forecast include generating … a set of data structures that separate sample values by season type and season space. A given season space may be associated with one or more season types. For example, a space for short-term seasons may be associated with dense highs, sparse highs, dense low, and sparse low daily and weekly seasons. As another example, a long-term season space may be associated with high and low patterns in a monthly, bi-monthly, annual, or holiday season.”. As indicated in the Final Office Action mailed December 21, 2021, Garvey [0050]-[0054] teaches the chunking of time series data into n instances of seasonal samples based on different periodic time intervals, where each of these n instances in each periodic time interval represent respective timestamps within each season space ([0053]-[0054]: “… the time series data is preprocessed by generating blocks of data, where each block of data represents one seasonal period or sample of a season within the time series and includes data from the time series that spans a time period of the seasonal duration … the process generates, for each block of data, a set of sub-blocks of data, where each sub-block of data represents one instance of a season and includes time series data spanning a sub-period of the instance duration … for a weekly season, each instance may represent a different hour of time within the week. Thus a block representing a full week of data may be segmented into one hundred and sixty-eight sub-blocks representing one-hundred and sixty-eight different instances … for a monthly season, an instance may correspond to one day of the month. A block representing one month may then be segmented into twenty-eight to thirty-one sub-blocks …”). Garvey Figure 5 and [0061]-[0062] further teach each of the n instances is represented as a corresponding bit position in each set of bit-vector arrays that represent seasonal-high and seasonal-low class types, where bit-vector array 530 is a binary representation that represents n instances associated with a seasonal-high type/class, while the other bit-vector array 540 is a binary representation that represents the same n instances associated with a seasonal-low type/class, and as such, each of these bit positions in both bit-vector arrays that are associated with the same n instance represent different encodings where a particular timestamp is represented in a plurality of encodings ([0061]-[0062]: “… Referring to FIG. 5 … it depicts an example classification for instances of a season detected within a set of time series data … time series data 500 is chunked into season samples … Each of seasonal samples is further chunked according to the instances of a season, which represent n instances within the season … A set of bit-vectors classify the instance of the season and include bit-vector 530, which represents a first class for seasonal highs, and bit-vector 540, which represents a second class for seasonal lows. … The length of a bit-vector may vary depending on the number of instances within a season. In the context of a week-long season, for instance, bit-vectors 530 and 540 may each store 168 bits representing one hour sub-periods within the season.”). Hence, given the above evidence in light of the recited limitation, Garvey teaches the limitation as recited under its broadest reasonable interpretation and thus is within scope of the Applicant’s claimed invention, and as such, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
As noted above, Applicant’s amended claim limitations that were not presented earlier  necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the relevant sections indicated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.













Claims 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. §103 as being unpatentable over 
 Srinivasa et al., U.S. PGPUB 2006/0106797, published 5/18/2006 [hereafter referred as Srinivasa] in view of Garvey et al., US PGPUB 2017/0249376, published 8/31/2017 [hereafter referred as Garvey].
Regarding amended Claim 1, 
Srinivasa teaches
(Currently Amended) A method comprising: 
receiving a set of time-series data that tracks metric values of at least one computing resource over time (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification [0064], the term “metric values” is defined as a set of measured data points observed over time. Srinivasa teaches time-series data as a set of values collected at discrete points in time and discloses applying temporal data mining (TDM) to the time series data (Srinivasa [0004]-[0005]: “A special branch of data mining includes temporal data mining (TDM) methods. TDM refers to the application of data mining concepts to finding patterns in time series. … These include sampling the data (time sampling), encoding or embedding the data, extracting temporal patterns, and then learning the extracted temporal patterns using, for example, a machine learning model.”). Srinivasa further teaches performing analysis of event code data that is received and timestamped with time values                 
                    
                        
                            t
                        
                        
                            1
                        
                    
                
            ,                 
                    
                        
                            t
                        
                        
                            2
                        
                    
                
            , etc., where the analysis of the received event code data corresponds to “a set of time-series data that tracks metric values” that is used for prediction of machine downtime, with additional applications in various fields, including computer network analysis and network load (Srinivasa [0044], [0047]: “Alternatively, a temporal data mining (TDM) task may also be formulated to specifically detect major events such as high computer network load (i.e., samples with large magnitude)…”), and hence the process for applying event code data to represent network analysis of network load in a computing system corresponds to an application “receiving a set of time-series data that tracks metric values of at least one computing resource over time”.); …
mapping each respective timestamp of at least a subset of the plurality of timestamps to one or more respective encodings of at least one encoding space, wherein a particular timestamp of the plurality of timestamps is mapped to a … [season space] (Examiner’s note: Under its broadest reasonable interpretation and in the context of the claim, a season space is interpreted as a general time interval representing a set of time-series data. As indicated earlier, Srinivasa teaches the creation of time intervals through the process of sampling the time series data through binning and classifying (with each time interval derived from a bin or class corresponding to a representation of a set of time-series data, Srinivasa [0054]: “In this example, the data is initially grouped into 11 classes, each representing a two hour interval of downtime durations.” and [0064]: “In FIG.8, four samples are shown, each from a 12-hour wide sampling interval, or bin width.”), where the grouping (clustering) criteria (corresponding to a particular circumstance) can be based on event frequency or event counts (Srinivasa [0006], [0050], [0053]-[0061]), such that the event code data falls within these time interval representations corresponding to a “season space”. Hence, the process of applying event code time series data (corresponding to data containing “respective timestamp of at least a subset of the plurality of timestamps”) through a binning and classifying process (where each bin and class the data represent time intervals of event code data, corresponding to identifying one or more types of “seasons” represented by the plurality of bins and classes), corresponds to a process for “mapping each respective timestamp … to one or more respective encodings of at least one encoding space, wherein a particular timestamp of the plurality of timestamps is mapped to a … [season space] … ”.) …
… generating, based on the mapping of each respective timestamp to the one or more respective encodings of the at least one encoding space, a representation of a seasonal pattern (Examiner’s note: Under its broadest reasonable interpretation in the context of the claim, a “representation of a seasonal pattern” broadly recites a pattern that is derived or created based on time-series data. As indicated earlier, Srinivasa teaches time series data being binned and classified (clustered) into a series of time intervals (where this process of clustering to produce the time intervals corresponds to “based on the mapping of each respective timestamp to the one or more respective encodings of the at least one encoding space”, where the time intervals are identified as a “season space”). Srinivasa [0074]-[0082], [0104]-[0110] further teaches performing a time embedding method to create a phase space representation of the time series, where the generation of the phase space representation corresponds to the encoded representation, such that the creation and labelling of the phase space representation based on the grouping/clustering of time series data corresponds to “generating, based on the mapping of each respective timestamp to the one or more respective encodings of the at least one encoding space, a representation of a seasonal pattern”.);
training a machine learning model based on the representation of the seasonal pattern (Examiner’s note: Srinivasa Figure 10 and [0089] teaches a flow for analyzing time series data, which involves training a machine learning model (a neural network, Srinivasa [0073] and Figure 10 step 1016; Figure 21, element 2114; and [0136]) to learn the extracted temporal patterns and to make predictions. Srinivasa Figure 1 step 114 and [0042] further teaches training the machine learning model to learn the extracted time and/or frequency patterns based on the embeddings obtained from the time-series data (with these patterns corresponding to respective “representation of the seasonal pattern”), such that this process for analyzing time series data based on the corresponding embeddings and extracted temporal and frequency patterns correspond to a process for “training a machine learning model based on the representation of the seasonal pattern”.); and 
applying the machine learning model to perform at least one seasonal aware operation that accounts for the seasonal pattern (Examiner’s note: Under its broadest reasonable interpretation and in the context of the claim, the term “at least one seasonal aware operation” corresponds to applying a usage of the machine learning model to an application that analyzes seasonal patterns in time series data. Srinivasa [0044] teaches various applications that use the machine learning model, including any field where temporal data mining is appropriate (such as finance, inventory management, or computer network analysis), where applying the machine learning model to analyze seasonal patterns from time-series data to a system representing one of these applications correspond to a system that performs “at least one seasonal aware operation”, and the process of applying the machine learning model to these applications correspond to “applying the machine learning model to perform at least one seasonal aware operation that accounts for the seasonal pattern”.).  
While Srinivasa teaches mapping received time-series data to time intervals and generating encoding representations of a periodic time interval, Srinivasa does not explicitly teach
… responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps …
… mapping each respective timestamp … wherein a particular timestamp of the plurality of timestamps is mapped to a plurality of encodings including a first encoding having a first format specific to a first type of season and a second encoding having a second format specific to a second type of season that is different than the first type of season …
… wherein the first encoding represents where the particular timestamp occurs within the first type of season according to the first format specific to the first type of season and the second encoding represents where the particular timestamp occurs within the second type of season according to the second format specific to the second type of season …
… wherein the first type of season and the second type of season vary in at least one of a length of a seasonal period or an irregularity within the seasonal period …
Garvey teaches
… responsive to receiving the time-series data, detecting a subset of metric values that are outliers, wherein the subset of metric values are associated with a plurality of timestamps (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification [0064] and [0070], the term “metric values” is defined as a set of measured data points observed over time, and the term “outlier” is defined as a value that differs in a statistically significant manner from other values in the time-series data set, and hence this limitation broadly recites statistically significant data points in time series data. Garvey teaches an analysis method that extracts, identifies, and classifies behavior patterns from time series data, where the classification methods include supervised and unsupervised classification methods to classify recurrent highs and recurrent lows for observed behavior patterns in time-series data. Garvey teaches both supervised and unsupervised classification methods involve splitting the time-series data into noise signals (representing a sparse signal) and dense signals, and applying additional classification methods to further classify the respective instances of the observed behavioral patterns representing the sparse signals and dense signals, where the identification of sparse features within a duration of a season interval that is below a threshold indicates that the exhibited behavior is an outlier (Garvey [0093]-[0098]: “… a given set of time series data may include sparse seasonal patterns and/or dense seasonal patterns. A feature/pattern is considered sparse if its duration within a season is less than a threshold thereby indicating that the exhibited behavior is an outlier … sparse signal may correspond to a sudden surge (a sparse high) or drop-off (a sparse low) in the usage of a particular target resource … seasonal pattern classification logic 236 may filter or separate out the noise data from the dense data within a time series … may further provide separate processing for sparse and dense features of the time series when selecting the recurrent highs and recurrent lows for a season … both a supervised and an unsupervised method are described for classifying recurrent highs and recurrent lows within a time series. Both the supervised and unsupervised method split or “decompose” the time series into a noise signal and a dense signal …”; Figure 9 and [0100]-[0106] for supervised classification; and Figure 13 and [0113]-[0115], [0120] for unsupervised classification). Garvey additionally teaches performing respective filtering functions to filter out selected instances according to given threshold values, resulting in the identification of statistically significant instances within both sparse and dense data signals that correspond to instances of seasonal highs and lows within a given season space, where the identification of these statistically significant instances represent a detection of sparse features that correspond to a subset of metric values that are outliers (Garvey [0106]-[0110] for the supervised filtering method, with final result in [0109]-[0110]: “… seasonal pattern classification logic 236 may retain selected highs if they are selected from either the sparse or dense time series and retain lows if they are selected from the dense time series and are not selected as high from the sparse …”; and [0116]-[0119] and [0121] for the unsupervised filtering method, with final result in [0118]-[0119], [0121]: “… a modified, reconstructed time series … the updated time series captures the significant/consistent sparse features of the original times series as well as at least a subset of dense features from the original time series … by retaining the features that were statistically significant and consistent, the sparse features that may represent seasonal patterns may be detected from the reconstructed time series and classified …”).) …
… mapping each respective timestamp … wherein a particular timestamp of the plurality of timestamps is mapped to a plurality of encodings including a first encoding having a first format specific to a first type of season and a second encoding having a second format specific to a second type of season that is different than the first type of season (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification [0038], the term “season type” represents seasonal high vs. seasonal lows, or dense data vs. sparse data characterizing a particular “season space”, where the “season space” defines the periodic time intervals of a particular length/duration, and as such, this limitation broadly recites an association involving a plurality of timestamps, where a particular timestamp of the plurality of timestamps is associated with a plurality of encodings, and where the term “encoding” broadly recites a representation where each particular timestamp (of a plurality of timestamps) is represented, such that the first encoding with a first format (representing the plurality of timestamps including the particular timestamp) represents a “first type of season” and a second encoding with a second format (representing the same plurality of timestamps including the particular timestamp) represents a “second type of season … that is different than the first type of season”. Garvey teaches a seasonal pattern identification logic module that extracts and identifies different behavior patterns within a season space, where observed behavior patterns are identified within a periodic time intervals, where these identified periodic time intervals have different lengths and durations (i.e., daily, weekly, monthly, quarterly, yearly), and thus represent a season space (Garvey [0038]-[0039]: “… seasonal pattern identification logic 234 process the corresponding set of time series data to search for seasonal patterns … may analyze seasons of a single duration or of varying duration to detect seasonal patterns … the time series data may be analyzed for daily … weekly … monthly … quarterly … yearly patterns, etc. … seasonal pattern identification logic 234 analyzes the time series data to determine whether there are any behaviors that recur every L periods.”; Figure 3 and [0040]-[0049]; and [0050]: “… The process of FIG.3 may be repeated to detect patterns in seasons of different durations. …the time series data may be chunked and analyzed across other seasonal periods based on the seasons that a user is interested in analyzing or based on a set of predetermined rules or criteria.”). Garvey additionally teaches a seasonal pattern classification logic module that further preprocesses the observed behavior patterns within the season space into n instances of specific time sub-blocks dependent on a granularity of the season space, and classifying each of the n instances into either a seasonal-high or seasonal-low class, and applying them to a set of bit-vector arrays corresponding to the season space divided into the identified n instances, with the set of bit-vector arrays corresponding to seasonal-high and seasonal-low classes. Hence, these seasonal-high and seasonal-low classes represent different types of seasons corresponding to “a first type of season” and “a second type of season … that is different than the first type of season” respectively, and the same corresponding bit positions for each of the n instances in the identified season space in both bit-vector arrays (corresponding to seasonal-high and seasonal-low classes) correspond to the same timestamp being represented and encoded in a plurality of bit-vector arrays, where the seasonal-high bit-vector representation corresponds to “a first encoding having a first format specific to a first type of season”, and where the seasonal-low bit-vector representation corresponds to “a second encoding having a second format specific to a second type of season” (Garvey [0051]-[0055]; [0056]-[0057]: “… each block of time series data represents a different seasonal period/sample of a season and may have a set of sub-block representing difference instances of the season … If a recurrent pattern for the instance is detected … the process associates the selected instance of the season with a class of seasonal pattern. If a recurrent high pattern is detected based on the analysis performed in the previous block, then the instance may be associated with a corresponding class representing recurrent seasonal highs. Similarly, the instance may be associated with a class representing recurrent seasonal lows if the process detects a recurrent low pattern … To associate an instance with a particular season class, the process may update a bit corresponding to the instance in a bit-vector corresponding to the seasonal class as described in further detail below.”; and [0061]-[0062]).) …
… wherein the first encoding represents where the particular timestamp occurs within the first type of season according to the first format specific to the first type of season and the second encoding represents where the particular timestamp occurs within the second type of season according to the second format specific to the second type of season (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites associating the observed behavior patterns in the time series data within periodic time intervals (representing “where a particular timestamp occurs within a type of season”), such that the particular timestamp is represented in a first and second encoding, where these encodings are associated with different season type/classes. As indicated earlier, Garvey additionally teaches a seasonal pattern classification logic module that further preprocesses the observed behavior patterns within the season space into n instances of specific time sub-blocks dependent on a granularity of the season space, and classifying each of the n instances into either a seasonal-high or seasonal-low class, and applying them to a set of bit-vector arrays corresponding to the season space divided into the identified n instances, with the set of bit-vector arrays corresponding to respective different types of seasons (Garvey [0051]-[0055]; [0056]-[0057]; and Figure 5 and [0061]-[0062]). Garvey teaches that these n instances represent specific time sub-blocks dependent on a granularity of the season space, and each of these n instances are identified in the set of bit-vector representations as a corresponding bit position, where the set of bit-vector arrays represents seasonal-high and seasonal-low class types (e.g., bit-vector array 530 is a binary representation that represents n instances associated with a seasonal-high type/class, while the other bit-vector array 540 is a binary representation that represents the same n instances associated with a seasonal-low type/class), and as such, each of these bit positions in both bit-vector arrays that are associated with the same n instance corresponds to a particular timestamp being represented in both a first and second encoding that are associated with different season type/classes (Garvey Figure 5 and [0061]-[0062]: “Referring to FIG. 5 … it depicts an example classification for instances of a season detected within a set of time series data … time series data 500 is chunked into season samples … Each of seasonal samples is further chunked according to the instances of a season, which represent n instances within the season. In the context of a weekly season, each seasonal sample may represent one week of time series data, and each instance may represent one-hour sub-periods or sub-periods of other duration within the weekly season. The seasonal samples may represent other seasonal durations and/or the instances may represent other sub-periods, depending on the particular implementation. A set of bit-vectors classify the instance of the season and include bit-vector 530, which represents a first class for seasonal highs, and bit-vector 540, which represents a second class for seasonal lows. … The length of a bit-vector may vary depending on the number of instances within a season. In the context of a week-long season, for instance, bit-vectors 530 and 540 may each store 168 bits representing one hour sub-periods within the season.”).) …
… wherein the first type of season and the second type of season vary in at least one of a length of a seasonal period or an irregularity within the seasonal period (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites that the observed season space contain statistically significant values representing irregularities in the season space. Garvey teaches supervised and unsupervised classification methods to additionally classify recurrent highs and recurrent lows for observed behavior patterns in time-series data, by splitting the time-series data into noise signals (representing a sparse signal) and dense signals, and applying additional classification methods (k-means, spectral clustering) to further classify the respective instances of the observed behavioral patterns representing the sparse signals and dense signals (Garvey [0093]-[0098]: “… a given set of time series data may include sparse seasonal patterns and/or dense seasonal patterns. A feature/pattern is considered sparse if its duration within a season is less than a threshold thereby indicating that the exhibited behavior is an outlier … sparse signal may correspond to a sudden surge (a sparse high) or drop-off (a sparse low) in the usage of a particular target resource … seasonal pattern classification logic 236 may filter or separate out the noise data from the dense data within a time series … may further provide separate processing for sparse and dense features of the time series when selecting the recurrent highs and recurrent lows for a season … both a supervised and an unsupervised method are described for classifying recurrent highs and recurrent lows within a time series. Both the supervised and unsupervised method split or “decompose” the time series into a noise signal and a dense signal …”; Figure 9 and [0100]-[0106] for supervised classification; and Figure 13 and [0113]-[0115], [0120] for unsupervised classification). Garvey additionally teaches performing respective filtering functions to filter out selected instances according to given threshold values, resulting in the identification of statistically significant instances (meeting a threshold value) within both sparse and dense data signals that correspond to instances of seasonal highs and lows within a given season space, and this information is further encoded using the corresponding bit-vector representations taught earlier in Garvey [0061]-[0062], such that these bit-vector representations that contain these identified statistically significant instances represent varying identified irregularities within a season space (Garvey [0106]-[0110] for the supervised filtering method, with final result in [0109]-[0110]: “… seasonal pattern classification logic 236 may retain selected highs if they are selected from either the sparse or dense time series and retain lows if they are selected from the dense time series and are not selected as high from the sparse … Seasonal pattern classification logic 236 may store … a set of one or more bit-vectors to identify the selected instance …”; and [0116]-[0119] and [0121] for the unsupervised filtering method, with final result in [0118]-[0119], [0121]: “… a modified, reconstructed time series … the updated time series captures the significant/consistent sparse features of the original times series as well as at least a subset of dense features from the original time series … by retaining the features that were statistically significant and consistent, the sparse features that may represent seasonal patterns may be detected from the reconstructed time series and classified … the classification results may comprise a set of one or more bit-vectors to identify the selected instance …”).) …
Both Srinivasa and Garvey are analogous art since they both teach sampling and encoding time series data for classification using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the time-based and season-based sampling, encoding, and classification techniques taught in Srinivasa and apply the seasonal pattern identification, classification, and encoding techniques taught in Garvey as a way to perform pattern detection and classification based on periodic seasons in time-series data. The motivation to combine is taught in Garvey, since traditional time-based forecasting models such as Holt-Winter additive and multiplicative models only focuses on predicting future events, and provide only limited information on seasonal patterns that may exist in time series data. By performing additional sampling on the time-based data and encoding instances of time intervals detected within a season, anomalies and outliers related to the time-based data can be further identified, which can be used for further analysis to explain and interpret the prediction results for the model, thereby providing an interpretable context associated with the prediction/forecast and improving the interpretability and robustness of the model (Garvey [0007]: “Predictive models such as triple exponential smoothing are primarily focused on generating forecasts about future events. While the Holt-Winter additive and multiplicative models take into account seasonal indices to generate the forecast, these models provide limited information on any seasonal patterns that may exist in the time series data. In particular, the seasonal indices represented by equations (3) and (7) are typically implemented as internal structures that operate within the bounds of the forecasting models to which they are tied. As a result, the seasonal data output by these formulas does not lend itself to meaningful interpretation in contexts outside of the specific forecasting models for which the seasonal data was generated. Further, the end user may have little or no underlying notion of any seasonal data that was used in generating a forecast.”; [0093]; and [0122]-[0123]).
Regarding amended Claim 2, 
Srinivasa in view of Garvey teaches
(Currently Amended) The method of Claim 1, further comprising 
identifying whether the seasonal pattern is present based on a mapping count relative to an opportunity count (Examiner’s note: Under its broadest reasonable interpretation, and in the context of the claim, an opportunity count is interpreted as a general metric that keeps track of the number of times something is attempted, while a mapping count is a metric that keeps track of the number of times something is actually mapped, and identifying a mapping count relative to an opportunity count is interpreted as determining a ratio or frequency of a particular occurrence. Srinivasa teaches analyzing frequency event data (events per unit time) based on binned data using the bin contents (counts) divided by the bin width (duration) (Srinivasa [0050]), where the number of actual bin data located within a bin corresponds to “a mapping count”, where the bin width corresponds to a space for containing a possible number of bin data (thus corresponding to “an opportunity count”), and the event frequency expressed as a ratio of the bin data divided by the bin width corresponds to an identification of “a mapping count relative to an opportunity count”. Srinivasa Figure 2, elements 302 and 304 and [0057] teaches using count values and the bins/classes to perform the clustering process as the basis for determining the classes and encoding to generate the phase space representation (where the phase space representation corresponds to a representation of the “seasonal pattern”), and hence the process of identifying and determining these counts to determine the classes used for encoding and generating the phase space representation corresponds to a process for “identifying whether the seasonal pattern is present based on a mapping count relative to an opportunity count”.), 
wherein the mapping count identifies how many times timestamps were mapped to a corresponding encoding for the seasonal pattern (Examiner’s note: As indicated earlier, Srinivasa [0050] teaches counting the number of actual bin data located within a bin, where each bin represents a space for containing event code data with corresponding timestamps, and where the counts within a bin are used during the clustering process to determine the final classes and encoding to generate the phase space representation, thus allowing this count of the number of actual bin data located within a bin to correspond to a mapping count.), 
wherein the opportunity count identifies how many times timestamps could have been mapped to the corresponding encoding (Examiner’s note: As indicated earlier, Srinivasa [0050] teaches counting the number of actual bin data located within a bin, where each bin represents a space for containing event code data with corresponding timestamps, and where multiple bins/classes are combined during the clustering process to determine the final classes and encoding to generate the phase space representation, thus allowing this bin space to correspond to an opportunity count.).  
Regarding previously presented Claim 3, 
Srinivasa in view of Garvey teaches
(Previously Presented) The method of Claim 1, wherein the first encoding is from a first encoding space for a first type of long-term season and the second encoding is from a second encoding space for a second type of long-term season (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0030] and [0038], the term “long-term season” broadly recites a season space represented by high and low patterns in a monthly season, bi-monthly, annual, or holiday season. As indicated earlier, Garvey teaches a seasonal pattern identification logic module analysis that extracts and identifies different behavior patterns within a season space, where observed behavior patterns are identified within a periodic time intervals, where these identified periodic time intervals have different lengths and durations (i.e., daily, weekly, monthly, quarterly, yearly), and thus represent a season space (Garvey [0038]-[0039]). Garvey additionally teaches a seasonal pattern classification logic module that further preprocesses the observed behavior patterns within the season space into n instances of specific time sub-blocks dependent on a granularity of the season space, and classifying each of the n instances into either a seasonal-high or seasonal-low class (“a first type of season” and “a second type of season that is different than the first type of season”), and applying them to a set of bit-vector arrays corresponding to the season space, identified n instances, and seasonal high and seasonal low classes. Garvey further teaches an example where these n instances can represent one day of the month in a monthly seasonal pattern (Garvey [0054]: “… for a monthly season, an instance may correspond to one day of the month. A block representing one month may then be segmented into twenty-eight to thirty-one sub-blocks …”). Hence, when coupled with the teachings of Garvey [0061]-[0062], this set of bit-vectors containing seasonal-high and seasonal-low types for a monthly seasonal pattern, where each identified instance/sample is represented by corresponding bit-vector mappings of specific days within a month representing specific days in a month, corresponds to “wherein the first encoding is from a first encoding space for a first type of long-term season and the second encoding is from a second encoding space for a second type of long-term season”.).  
Regarding previously presented Claim 5, 
Srinivasa in view of Garvey teaches
(Previously Presented) The method of Claim 1, wherein the seasonal pattern is associated with a(Examiner’s note: As indicated earlier, Srinivasa teaches time series data being binned and classified (clustered) into a series of time intervals (where this process of clustering to produce the time intervals corresponds to “based on the mapping of each respective timestamp to the one or more respective encodings of the at least one encoding space”, where the time intervals are identified as a “type of season”), and Srinivasa [0104], [0110] teaches performing a time embedding method to create a phase space representation of the time series, where the generation of the phase space representation corresponds to the encoded representation, such that the phase space representation based on the grouping/clustering of time series data corresponds to “a representation of a seasonal pattern”. Srinivasa additionally teaches that the clustering and dynamic class allocation (used for generating the phase space representation) can also result in defining overlapping classes (e.g., 0-15min, 10-60min, 40min or greater) to characterize the features extracted from the time series data (Srinivasa [0072]), where the generation of overlapping classes to accommodate the extracted features from the time series data and the encoding method for supporting these class boundaries and overlapping classes to generate the phase space representation (Srinivasa [0079]-[0081]) corresponds to “wherein the seasonal pattern is associated with a set of different encodings of an encoding space to account for variations in the particular seasonal pattern”.).  
Regarding amended Claim 6, 
Srinivasa in view of Garvey teaches
 (Currently Amended) The method of Claim 1, wherein training the machine learning model comprises training a forecasting model to estimate resource utilization of the at least one computing resource (Examiner’s note: Under its broadest reasonable interpretation, the term “forecasting model” is interpreted as a model that performs prediction on time-based data. Srinivasa teaches using the neural network to perform event or sample prediction tasks (Srinivasa [0095]-[0097]), where these predictions are based on extracting temporal data from the phase space representations within a training phase (Srinivasa [0110]), and where these temporal patterns represent the next event or sample of the time series (such that this training of a machine learning model corresponds to “training a forecasting model”). As indicated earlier, Srinivasa teaches that this temporal data mining process has applications in various fields, including computer network analysis and network load (Srinivasa [0044], [0047]), where network load analysis involves analysis of network resources (such as processor and memory utilization within a network), and hence training a neural network to detect temporal patterns based on applying event code data to represent network analysis of network load in a computing system corresponds to a process for “training the machine learning model comprises training a forecasting model to estimate resource utilization of the at least one computing resource”).).  
Regarding previously presented Claim 7, 
Srinivasa in view of Garvey teaches
(Previously Presented) The method of Claim 1, further comprising 
displaying a summary based on the representation of the seasonal pattern (Examiner’s note: Garvey teaches summary generation logic to generate an interface that displays summary data for allowing the user to navigate between seasonal patterns for different classes of data (Garvey [0082]-[0083]), where the summary data represents the recurrent high and low seasonal patterns that were detected and classified (where the detected and classified recurrent high and low patterns are based on applying the generated bit-vector encodings as taught in Garvey [0061]-[0062], where these bit-vector encodings correspond to encodings representing seasonal patterns) to seasonal pattern classification logic to generate a set of segments that are used as part of the summary data (Garvey Figure 8 and [0084]-[0086]: “… summary generation logic 238 may generate GUI objects, interface controls … to display a summary of what recurrent patterns were detected and how they were classified. Referring to FIG. 8, it depicts an example summary for seasonal patterns that have been classified as recurrent weekly highs and recurrent weekly lows. The summary includes data that identifies the seasonal class and the stretches of time/segments that belong to the seasonal class. …”), such that the generation of this interface and the display of the summary data on this interface corresponds to “displaying a summary based on the representation of the seasonal pattern”.); 
wherein the summary identifies a particular pattern of outlier high values that recur over a long-term seasonal period in the at least one computing resource (Examiner’s note: As indicated earlier, Garvey teaches an interface that displays summary data representing recurrent high and low seasonal patterns, where an example summary is shown in Garvey Figure 11. As indicated earlier, Garvey teaches that identified sparse seasonal patterns that are below a certain threshold indicates that the exhibited behavior is an outlier (Garvey [0093]). Garvey further teaches that the interface displaying the sparse and dense seasonal patterns has a filtering mechanism for annotating (identifying) sparse patterns separately from dense patterns (Garvey [0122]-[0123]), such that sparse patterns can be easily filtered and distinguished from dense patterns in order to detect outliers in the data, and as such, this interface with this filtering capability corresponds to a mechanism “wherein the summary identifies a particular pattern of outlier high values that recur over a long-term seasonal period in the at least one computing resource”.).  
Regarding previously presented Claim 8, 
Srinivasa in view of Garvey teaches
(Previously Presented) The method of Claim 1, wherein performing the at least one seasonal-aware operation comprises 
generating a recommendation for optimizing the at least one computing resource (Examiner’s note: The ‘or’ used in this claim limitation is interpreted as an exclusive ‘or’ that defines distinct and separate seasonal-aware operations, where the presence of one of the seasonal-aware operations is required to satisfy the claim limitation. As indicated earlier, Garvey teaches summary generation logic to generate an interface that displays summary data for allowing the user to navigate between seasonal patterns for different classes of data, where this interface containing summary data can be used in various applications to perform different seasonal-aware operations, including a consolidation system that uses the summary data to recommend resource consolidation or automatic consolidation of hardware and/or software resources with non-overlapping seasons (Garvey [0086]-[0087], [0091]), thus corresponding to an seasonal-aware operation for “… generating a recommendation for optimizing the at least one computing resource”.), 
adjusting a system configuration of the at least one computing resource (Examiner’s note: The ‘or’ used in this claim limitation is interpreted as an exclusive ‘or’ that defines distinct and separate seasonal-aware operations, where the presence of one of the seasonal-aware operations is required to satisfy the claim limitation. As indicated earlier, Garvey teaches summary generation logic to generate an interface that displays summary data for allowing the user to navigate between seasonal patterns for different classes of data, where this interface containing summary data can be used in various applications to perform different seasonal-aware operations, including a capacity planning system that uses the summary data to isolate and trend high-seasons to determine whether the deployed software and/or hardware resources are sufficient to satisfy usage demands (Garvey [0086]-[0087], [0092]), thus corresponding to a seasonal-aware operation for “… adjusting a system configuration of the at least one computing resource”.), or 
scheduling an operation to execute on the at least one computing resource (Examiner’s note: The ‘or’ used in this claim limitation is interpreted as an exclusive ‘or’ that defines distinct and separate seasonal-aware operations, where the presence of at least one of the seasonal-aware operations is required to satisfy the claim limitation. As indicated earlier, Garvey teaches summary generation logic to generate an interface that displays summary data for allowing the user to navigate between seasonal patterns for different classes of data, where this interface containing summary data can be used in various applications to perform different seasonal-aware operations, including a maintenance planning system to schedule and perform maintenance at optimal time windows, and a job scheduling system that uses the summary data to schedule batch jobs to overlap with seasonal lows (Garvey [0086]-[0087], [0089]-[0090]), where both of these systems correspond to seasonal-aware operations for “… scheduling an operation to execute on the at least one computing resource”.).  
Regarding amended Claim 9, 
Claim 9 recites one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause the execution of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale and motivations provided by Srinivasa and Garvey as indicated in Claim 1. In addition, Srinivasa teaches an apparatus containing a processor and memory containing a binning and classification module, a data embedding module, a temporal pattern extraction module, and neural network training module, where these modules are represented as instructions on computer-readable storage medium (e.g., hard drives, memory), where these computer-readable storage media correspond to “non-transitory machine-readable media storing instructions” executed by a processor (Srinivasa Figure 21, elements 2102, 2104; [0045]; [0136]).
Regarding amended Claim 10, 
Claim 10 recites the one or more non-transitory machine-readable media of Claim 9, wherein the instructions further cause the execution of claim limitations that are similar in scope to corresponding claim limitations in Claim 2, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 2, in view of rejections from Claim 9.
Regarding previously presented Claim 11, 
Claim 11 recites the one or more non-transitory machine-readable media of Claim 9, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 3, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 3, in view of rejections from Claim 9.
Regarding previously presented Claim 13, 
Claim 13 recites the one or more non-transitory machine-readable media of Claim 9, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 5, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 5, in view of rejections from Claim 9.
Regarding amended Claim 14, 
Claim 14 recites the one or more non-transitory machine-readable media of Claim 9, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 6, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 6, in view of rejections from Claim 9.
Regarding previously presented Claim 15, 
Claim 15 recites the one or more non-transitory machine-readable media of Claim 9, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 7, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 7, in view of rejections from Claim 9.
Regarding previously presented Claim 16, 
Claim 16 recites the one or more non-transitory machine-readable media of Claim 9, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 8, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 8, in view of rejections from Claim 9.
Regarding amended Claim 17, 
Claim 17 recites a system comprising one or more hardware processors, one or more non-transitory machine-readable media storing instructions, which, when executed by the one or more hardware processors, cause the execution of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale and motivations provided by Srinivasa and Garvey as indicated in Claim 1. In addition, Srinivasa teaches an apparatus (representing a computer system) containing a processor and memory containing a binning and classification module, a data embedding module, a temporal pattern extraction module, and neural network training module, where these modules are represented as instructions on computer-readable storage medium (e.g., hard drives, memory), where these computer-readable storage media correspond to “non-transitory machine-readable media storing instructions” executed by a processor (Srinivasa Figure 21, elements 2102, 2104; [0045]; [0136]).
Regarding amended Claim 18, 
Claim 18 recites the system of Claim 17, wherein the instructions further cause the execution of claim limitations that are similar in scope to corresponding claim limitations in Claim 2, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 2, in view of rejections from Claim 17.
Regarding previously presented Claim 19, 
Claim 19 recites the system of Claim 17, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 3, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 3, in view of rejections from Claim 17.
Regarding previously presented Claim 20, 
Claim 20 recites the system of Claim 19, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 5, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 5, in view of rejections from Claim 19.
Regarding amended Claim 21, 
Claim 21 recites the system of Claim 19, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 6, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 6, in view of rejections from Claim 19.
Regarding previously presented Claim 22, 
Claim 22 recites the system of Claim 19, wherein the instructions further cause the execution of claim limitations that are similar in scope to corresponding claim limitations in Claim 7, and hence is rejected under similar rationale provided by Srinivasa in view of Garvey as indicated in Claim 7, in view of rejections from Claim 19.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121